Citation Nr: 0008296	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  92-06 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
ankle disability.


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
August 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In March 2000, the Board granted the veteran's service 
representative's December 1999 motion to withdraw from 
representation of the veteran.  The veteran was provided a 
copy of the representative's motion and of the Board's order 
granting the motion.  She has not appointed a new 
representative or requested an opportunity to do so.  
Therefore, the Board will proceed with its decision in this 
appeal


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's right ankle disability is currently 
productive of not more than moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for 
right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Service connection for right ankle strain with subluxation 
was granted in an August 1985 rating decision.  The RO 
assigned a 10 percent rating.  The 10 percent rating has been 
confirmed and continued in subsequent rating decisions.

At her May 1991 VA examination the veteran gave a history of 
a falling injury to the right ankle in January 1983 followed 
by re-injury in a motor vehicle accident in May 1984, 
resulting in tearing of the lateral ligament.  She also 
reported a growth on the dorsum of the instep of her right 
foot.  No visible deformity, atrophy, swelling, or 
discoloration was found.  A one-quarter inch tender and 
mobile subcutaneous nodule overlying the lateral aspect of 
the first metatarsal bone was found.  The veteran was able to 
stand, walk on her toes and heels, squat, and rise without 
difficulty.  The examiner recorded the following ranges of 
right ankle motion: dorsiflexion of 20 degrees, plantar 
flexion of 40 degrees, eversion of 10 degrees, and inversion 
of 20 degrees.  Ankle measurements were equal.  The examiner 
diagnosed a history of an injury to the right ankle with 
residual loss of motion.  

At her July 1992 VA examination, the veteran reported that 
her June 1992 surgery relieved her right foot pain but that 
she still suffered occasional swelling.  The examiner noted 
that the skin overlying the medial aspect of the first 
metatarsal bone was pink/red in color, pliable, and 
nontender.  Right ankle dorsiflexion was 15 degrees and 
plantar flexion was 40 degrees.  Ankle reflexes were equal 
but hypoactive.  There was no evidence of fracture or 
degenerative changes upon x-ray.  The examiner concluded that 
there was no objective evidence of orthopedic impairment or 
disability.  The examiner diagnosed a history of a healed 
right ankle sprain with 5 degrees limitation of dorsiflexion 
and history of exostosis of the right first cuneiform without 
objective evidence of residual disability.  

In response to the Board's August 1997 remand the veteran, 
underwent VA orthopedic examination in February 1999.  The 
veteran reported right foot pain and right ankle aching.  She 
also complained of right ankle swelling.  Physical 
examination showed a healed incision on the dorsum of the 
arch at the base of the second metatarsal.  The scar was 
freely movable and nontender.  No spurs were palpable in the 
area of the arch of the foot.  Right ankle dorsiflexion was 
30 degrees and plantar flexion was 45 degrees, without 
evidence of pain or weakened movement against varying 
resistance.  No swelling, crepitus, or laxity was found with 
right ankle motion.  The right ankle was stable and there was 
full subtalar motion without evidence of pain.  Moderate 
bilateral cavus deformity of the right foot arch with 
rigidity was found, and the veteran's toes moved well without 
weakness.  The examiner noted that the veteran walked without 
an obvious limp and that her right and left calves differed 
by 1/4 inch in circumference.  The examiner concluded that the 
veteran possessed a normal right ankle, with no evidence of 
incoordination, weakened movement, or excess fatigability.  
The veteran reported no flare-ups of her right ankle 
disability.  The examiner diagnosed status post right ankle 
sprain with no objective findings upon examination and no 
disability noted, as well as status post right foot injury 
with subsequent development of exostosis and arthritis of the 
tarsal joints.  

Analysis

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation; marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Full ankle dorsiflexion is from 0 degrees through 20 degrees, 
and full plantar flexion is from 0 degrees through 45 
degrees.  38 C.F.R. § 4.71, Plate II (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the extent of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning disability factors 
such as lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups; the provisions of 
38 C.F.R. § 4.45 concerning disability factors such as 
weakened movement, excess fatigability, and incoordination; 
and the provisions of 38 C.F.R. § 4.10 concerning the effects 
of the disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The range of motion studies have disclosed no more than 
moderate limitation of motion.  There is no objective 
evidence that the disability is associated with pain, 
weakened movement, excess fatigability, incoordination or 
lack of normal endurance.  To the contrary, the VA examiner 
assessing the veteran in February 1999 was of the opinion 
that the veteran's right ankle was normal with no objective 
findings of disability.  The record clearly demonstrates that 
the functional impairment due to the service-connected right 
ankle disability is not in excess of that contemplated by the 
assigned evaluation of 10 percent.

 







ORDER

Entitlement to a rating in excess of 10 percent for right 
ankle disability is denied. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

